Certificate to the Supreme Court.
Under the provisions of the statute (Acts 1911, p. 449, § 1) approved April 18, 1911, the following questions are hereby submitted to the Supreme Court for determination:
(1) Is evidence obtained by the unreasonable search of the dwelling house and appurtenant premises of a citizen of this state admissible against such citizen on the trial, in a criminal prosecution growing out of such unreasonable search, when said citizen objects to such evidence upon the ground that it was obtained by a violation of his constitutional rights as set out and contained in sections 5 and 6, respectively, of article 1 of the Constitution of Alabama?
(2) Is the rule of evidence established in the case of Shields v. State, 104 Ala. 35, 16 So. 85, 53 Am. St. Rep. 17, and followed by the cases of Pope v. State, 168 Ala. 33,53 So. 292, and Robertson v. City of Montgomery, 201 Ala. 198,77 So. 724, in conflict with the terms and provisions of theFourteenth Amendment to the Constitution of the United States?
The appellant insists that, if the Shields Case, supra, is permitted to stand, and evidence obtained through a violation of the constitutional provision against unreasonable search is admitted over the objection and exception of a defendant, then in effect a state will be permitted to enforce a law which abridges the privileges and immunities of citizens of the United States, and a state will be permitted to deprive a person of his liberty without due process of law, because Gouled's Case, 255 U.S. 298, 41 Sup. Ct. 261, 65 L.Ed. 647, says that the right declared by section 5, article 1, of the Constitution is "indispensable to the 'full enjoyment of personal security, personal liberty and private property.' " and is "to be regarded as of the very essence of constitutional liberty, and that the guaranty of them is as important and as imperative as are the guaranties of the other fundamental rights of the individual citizen — the right to trial by jury, to the writ of habeas corpus, and to due process of law."
                                    C. R. BRICKEN, Presiding Judge.
                                    WM. H. SAMFORD, H. P. MERRITT, Associate Judges.
            Response of Supreme Court to Certified Questions.
Mr. Freeman classifies the rules for the introduction of evidence into groups: (1) Those based upon the probative value of the evidentiary fact being considered; (2) those designed to improve the quality of the proof dependent upon such fact, "strengthening the probability of success in the ascertainment of the truth of the matter"; (3) those "which limit and restrict the search after truth" — and accepted them as "less harmful to the ulterior interests of society at large than would be the failure of such investigation, if success cannot be attained without jeopardizing those interests."
It is the application of rules within the third group, wherein artificial tests, not based upon its probative value, are applied — as the "manner in which" evidence is obtained. Illustrations of material evidence wrongfully obtained admitted on criminal trials are to be found in the decisions of many of the states. *Page 181 
"The cases mention evidence obtained 'by unlawful, improper, reprehensible, and even criminal search and seizure,' 'search and seizure without a warrant,' 'by illegal and unauthorized search,' 'search and seizure without color of authority,' 'by strategy and fraud,' 'by forcible search,' 'by the commission of a trespass,' 'by means of a warrant illegally issued and executed,' and many other similar modes. Evidence appears to have been wrongfully obtained in the following cases: In Pope v. State (Ala.) 53 So. 292, shoes were taken from the defendant's premises upon a search without a warrant; in People v. Le Doux, 155 Cal. 535, 102 P. 517, letters of an incriminating character were taken from defendant's house by a search without color of legal authority; in People v. Warrant,12 Cal.App. 730, 108 P. 725, a letter written by the accused while in jail, tending strongly to prove guilt, was procured by strategy and fraud; in Williams v. State, 100 Ga. 511,28 S.E. 624, 39 L.R.A. 269, marked coins of an incriminating character were taken from the defendant, before being formally charged, and before actual knowledge of the commission of a public offense was in the possession of the officer, by forcibly searching her without a warrant; * * * in Tooke v. State, 4 Ga. App. 495, 61 S.E. 917, Rogers v. State,4 Ga. App. 691, 62 S.E. 96, Taylor v. State, 5 Ga. App. 237, 62 S.E. 1048, and Warren v. State, 6 Ga. App. 18, 64 S.E. 111, evidence was obtained by an illegal search and seizure; in Cohen v. State,7 Ga. App. 5, 65 S.E. 1096, by a search of defendant's premises under a warrant illegally issued; in Gindrat v. People,138 Ill. 103, 27 N.E. 1085, by a search characterized by the court as unlawful, improper, reprehensible, and even criminal, being obtained by a private detective in a search, without warrant, of defendant's premises; in State v. Aspara, 113 La. 940,37 So. 883, the clothing of defendant, worn at the time of the commission of the homicide charged, was illegally taken from him without a warrant. These cases might be multiplied almost indefinitely, but the above will serve to illustrate the various methods by which evidence may be secured in violation of the legal rights of accused persons." 136 Am. St. Rep. 136.
To the foregoing may be added the several cases from this court of Shields v. State, supra; Scott v. State, 113 Ala. 64,21 So. 425 (unlawful search); French v. State, 94 Ala. 93,10 So. 553 (lawful arrest); Scott v. State, 94 Ala. 80,10 So. 505 (unlawful arrest); Chastang v. State, 83 Ala. 29,3 So. 304 (under legal arrest); Sewell v. State, 99 Ala. 183,13 So. 555 (lawful arrest); Berney v. State, 69 Ala. 233
(cause of arrest held irrelevant) — where the "unauthorized" search of defendants resulted in the discovery of a pistol unlawfully concealed about the person; Ex parte Hurn, 92 Ala. 102,112, 19 So. 515, 13 L.R.A. 120, 25 Am. St. Rep. 23, where the prisoner was under arrest on a criminal charge and, being searched by the arresting officer, money was taken from his person. These last were cases under the Constitution of 1875. In Edmunds v. State, 199 Ala. 555, 560, 74 So. 965, contraband liquors seized without a search warrant describing the premises were condemned; Robertson v. City of Montgomery, supra; Ex parte Edmunds, 203 Ala. 349, 83 So. 93; Martin v. State, 1 Ala. App. 215, 56 So. 3; L.R.A. 1915B, 836, note; Bell v. State, 16 Ala. App. 36, 75 So. 181, where contraband liquors were obtained by an illegal or unauthorized search of premises of defendant; under Constitution of 1901, held that evidence so obtained was admissible against the defendant on prosecution for the criminal act of unlawful possession of same.
Our Shields v. State, supra, is a leading case throughout the several states, and we may observe of the facts on which that decision rested that no offense had been charged against the defendant, who sought to visit a kinsman in jail, and was halted by the sheriff and informed that he must submit to a search of his person before he would be permitted to enter. Against his consent the sheriff searched his person and seized a weapon concealed thereon. Responding to the insistence that evidence so obtained was privileged under the constitutional guaranties, this court observed that not infrequently evidence is obtained by reprehensible methods —
"offensive to fair dealing, subjecting it to unfavorable inferences, the party relying upon it must neutralize, to entitle it to full credence. And evidence is sometimes obtained under circumstances which meet with the unqualified disapprobation of the courts. The evidence, however unfairly and illegally obtained, is not subject to exclusion, if it be of facts in themselves relevant. * * * While it is true the search of the defendant was without legal justification, a trespass, and an indictable misdemeanor, we know of no principle or theory upon which the state may be deprived of the right to employ the evidence of a criminal offense thus obtained."
This doctrine has been accepted in America, and cases supporting it are to be found in almost every state of the Union. Weeks v. U.S., 232 U.S. 383, 34 Sup. Ct. 341,58 L.Ed. 652, L.R.A. 1915B, 834, 37 Ann. Cas. 1915C, 1177, 1183; 40 Cyc. 867, d; 16 C. J. p. 570, § 1110; 8 R. C. L. pp. 194-197; 10 R. C. L. pp. 931-934; State v. Turner, 82 Kan. 787,109 P. 654, 32 L.R.A. (N.S.) 772; L.R.A. 1918B, 849; 29 L.R.A. 811, note; L.R.A. 1915B, 834; 34 L.R.A. (N.S.) 58; 59 L.R.A. 465; 53 Am. St. Rep. 17, 23; People v. Adams, 176 N.Y. 351,68 N.E. 636, 98 Am. St. Rep. 675 et seq.; 94 Am. St. Rep. 345; 63 L.R.A. 406; Bacon v. U.S., 97 Fed. 35, 40, 38 C. C. A. 37; 8 L.R.A. (N.S.) 762; L.R.A. 1916E, 716. This was the rule of the common law. 1 Greenl. Ev. (15th Ed.) § 254a; Dr. Atterbury's Trial, 16 How. St. Trials (1723) 323, 495, 629; Freeman's *Page 182 
notes to State v. Turner, 82 Kan. 787, 109 P. 654, in 136 Am. St. Rep. 129.
The reasoning on which the rule rests is said to be that the court, when engaged in the trial of a criminal action, "will not take notice of the manner in which a witness has possessed himself of papers or other chattels, subjects of evidence, which are material and properly offered in evidence" (People v. Adams, 176 N.Y. 351, 68 N.E. 636, 98 Am. St. Rep. 675, 63 L.R.A. 406); to pursue such inquiry would halt the orderly progress of a cause in the consideration of an incidental question, which has crossed the path of such litigation and "wholly independent" thereof. This is the view of the text-writers. 3 Wigm. on Ev. §§ 2183, 2184; 1 Greenl. on Ev. § 254a; 5 Jones on Ev. § 884; 9 Ann. Cas. 655; 8 L.R.A. (N.S.) 762; 59 L.R.A. 465. Mr. Freeman, approving foregoing reasons, says:
"Others might be advanced, having their roots in the principles of logic, and based upon the nature and properties of evidence and its purposes; * * * that the object of evidence is to elicit truth, and it can never be said that the probative value of any evidentiary fact is affected in the smallest particular by the manner or the means whereby the fact itself was obtained." 136 Am. St. Rep. 142.
This ancient rule of law, so well stated by Judge Brickell (Shields v. State, supra), has obtained among English-speaking people for 200 years, since the trial of Bishop Atterbury in 1723 (16 How. St. Tr. 323). With this construction by our court of sections 6 and 7 of article 1 of the Constitution of 1875, the same was reordained in the Constitution of 1901 as sections 5 and 6, with the additional provision in section 6 that the accused has the right "to testify in all cases, in his own behalf, if he elects so to do." Ex parte Pepper, 185 Ala. 284,294, 64 So. 112; Taylor v. Woods, 52 Ala. 474; authorities collected in Johnson v. Craft, 205 Ala. 386, 87 So. 375,395. The reordaining, or substantial reproduction, of a provision of the organic (or statutory) law operates its adoption with the settled construction which the judiciary has placed upon it. Ex parte Pepper, supra; T. C. I.  R. R. Co. v. Roussell, 155 Ala. 435, 46 So. 866, 130 Am. St. Rep. 56; Wood, etc., Co. v. Cocciola, 153 Ala. 555, 45 So. 192; Taylor v. State, 131 Ala. 36, 31 So. 371; Morrison v. Stevenson, 69 Ala. 448.
The uniform construction of sections 6 and 7 as a part of the organic law of this state in 1875, and of sections 5 and 6 of 1901 is answer to the first inquiry propounded by the Court of Appeals; that is to say, the evidence being, as presented in Judge BRICKEN'S opinion, that the sheriff or deputy sheriff of the county, without any search warrant and without any legal justification or excuse, searched the dwelling house and appurtenant premises of appellant, and there found a still or appliance which each of said officers testified was suitable and adapted to the distillation of prohibited liquors — beer being made ready for distillation into whisky or other prohibited liquors or beverages. The question of the competency of such evidence, raised on the trial of defendant by her objection "to the appearance of each of said witnesses and to any testimony that might be elicited from them, or either of them, upon the grounds that said testimony was procured by said witnesses through an illegal and unwarranted search of her dwelling house and appurtenant premises," was properly adjudged in favor of the state. The Constitution of the United States contains amendments providing that:
"The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the person or things to be seized." Article 4.
And that:
"No person shall be held to answer for a capital, or other infamous crime; * * * nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb; nor shall be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law. * * *" Article 5.
With commendable frankness appellant's counsel said:
"I am not contending, nor do I insist, that articles 4 and 5 of the Amendments to the federal Constitution were intended to limit the powers of a state government with respect to its own people. I am not contending * * * that the federal Constitution has any power or control whatever over rules of evidence as regulated by the laws of this state, where said rules of evidence do not violate some provision of the federal Constitution applicable to the states."
This concession is warranted by the long line of authorities cited in Spies v. Illinois, 123 U.S. 131, 166, 8 Sup. Ct. 21,24, 31 L.Ed. 80, where Mr. Chief Justice Waite said:
"That the first ten articles of amendment were not intended to limit the powers of the state governments in respect to their own people, but to operate on the national government alone, was decided more than a half century ago, and that decision has been steadily adhered to since. Barron v. Baltimore, 7 Pet. 243, 247. * * *"
There has been uniform adherence to that rule by the Supreme Court of the United States. Ex parte Sawyer, 124 U.S. 200,8 Sup. Ct. 482, 31 L.Ed. 462; O'Neil v. State *Page 183 
of Vt., 144 U.S. 323, 12 Sup. Ct. 693, 36 L.Ed. 450; Thorington v. Montgomery, 147 U.S. 490, 13 Sup. Ct. 394, 37 L.Ed. 252; Miller v. State of Texas, 153 U.S. 535, 14 Sup. Ct. 874,38 L.Ed. 812; Brown v. New Jersey, 175 U.S. 172, 20 Sup. Ct. 77,44 L.Ed. 119; Maxwell v. Dow, 176 U.S. 581, 20 Sup. Ct. 448,494, 44 L.Ed. 597; West v. Louisiana, 194 U.S. 258,24 Sup. Ct. 650, 48 L.Ed. 965; Jack v. Kansas, 199 U.S. 372,26 Sup. Ct. 73, 50 L.Ed. 234, 4 Ann. Cas. 689; Ughbanks v. Armstrong,208 U.S. 481, 28 Sup. Ct. 372, 52 L.Ed. 582; Twining v. New Jersey,211 U.S. 78, 29 Sup. Ct. 14, 53 L.Ed. 103; Ensign v. Penn.,227 U.S. 592, 33 Sup. Ct. 321, 57 L.Ed. 658; 35 L.R.A. 578, notes — "V. Extent of United States Constitution."
Not only is the pertinent provision of the Fifth Amendment to the Constitution of the United States — that no person shall be compelled in a criminal case to be a witness against himself — strictly a restraint upon the power of the federal government and without application to the states (State v. Brennan, 2 S.D. 384, 50 N.W. 625; State v. Atkinson,40 S.C. 363, 42 Am. St. Rep. 877;1 In re Briggs, 135 N.C. 118,47 S.E. 403; State v. Comer, 157 Ind. 611, 62 N.E. 452; Reed v. Rice, 2 Marsh. [Ky.] 44, 19 Am. Dec. 122; Weimer v. Bunbury, 30 Mich. 201), but the inhibition found in the Fourth Amendment is likewise a limitation upon the power of the federal government to make unreasonable searches and seizures for its own benefit, and has no reference to unauthorized acts of individuals, though they may be officials of the state (Weeks v. U.S., supra; Twining v. New Jersey, supra; Bacon v. U.S., 97 Fed. 35, 40, 38 C.C.A. 37; Gindrat v. People, 138 Ill. 103,27 N.E. 1085; Comm. v. Dana, 2 Metc. [Mass.] 329, 337; State v. Flynn,36 N.H. 64). It will be observed that Mr. Chief Justice Brickell stated specifically in Shields v. State, supra, that "the state had no connection with and had no agency in the wrong committed by the sheriff"; that is to say, in the exercise of governmental power did not commit the wrong, and pointed thus to the method of redress:
"The law appoints the remedy for the redress of the wrong, but the exclusion of the evidence criminating the defendant is not within the scope of the remedy, or the measure of redress."
In State v. Fuller, 34 Mont. 12, 85 P. 369, 8 L.R.A. (N.S.) 762, it is declared that the privilege of the Constitution against self-crimination is —
"a statement of the common-law rule of evidence, and guarantees no greater privilege than that all persons [parties or witnesses], * * * shall be free from compulsion by legal process, to give self-incriminating testimony." Shields v. State, supra; Wigm. Ev. § 2183 et seq.; Twining v. New Jersey, supra; 2 Story, Const. § 1788.
This privilege, broadly stated by text-writers, is that:
"An accused person cannot be compelled by process directed to him as a witness to furnish evidence against himself, either in the form of oral statements which he is coerced into making, or in that of papers or chattels of any description capable of being made the subject of evidence, which he has the right to hold secret, in the production of which he coerced into doing some positive, overt act."
Mr. Freeman adds, "Beyond this, the privilege does not extend;" and it must be produced under compulsion, the degree of which "robs the accused of volition" (Barton v. State,4 Ga. App. 649, 62 S.E. 99), and amounts to "testimonial compulsion" (Wigm. Ev. § 2263, p. 3123).
In Moss v. State, 146 Ala. 686, 40 So. 340, the accused person was requested without threats or inducement, not required, to take off his shoes for inspection, and he offered no objection. Held, admissible. Lee v. State, 69 Fla. 255,67 So. 883, Ann. Cas. 1917D, 236. In Terry v. State, 90 Ala. 635,8 So. 664, though there was no evidence showing that defendant was liable to arrest or had committed crime prior to his arrest, it was shown that he "requested said deputy to take him into a room and take his pistol and knife." So of the comparison of footprints with the feet of the accused; he cannot be required by "legal process to assist against his will in making such comparison without violating his constitutional privilege against self-crimination," though his shoes may be taken by others and compared with tracks, at or near the place of the commission of the crime. Cooper v. State, 86 Ala. 610,6 So. 110, 4 L.R.A. 766, 11 Am. St. Rep. 84; Chastang v. State, supra; Spicer v. State, 69 Ala. 159; Morris v. State,124 Ala. 44, 27 So. 336.
Where, however, a defendant has testified on the trial for the crime or offense, and has objected to being required "to rise and come round in front and face the jury for their inspection," on the ground that this requirement by the court was a violation of the constitutional provision against self-crimination, Mr. Justice Head observed of the right of the accused under section 7, article 1, Constitution 1875, that:
"If defendant had not voluntarily made herself a witness in the cause, * * * the action of the court would have been an invasion of the constitutional immunity * * * referred to." Williams v. State, 98 Ala. 52, 13 So. 333; Cooper v. State, supra; Clarke v. State, 78 Ala. 474, 480, 56 Am. Rep. 45.
Such pronouncements of the extent of the constitutional privilege would not prevent some person, be he not a state official or agent, from taking the shoes from the possession of the accused, and with or without his consent, make comparisons with footprints, *Page 184 
and testify to the result of such comparison; the distinction being the accused is not required to "do any positive act in connection therewith." Davis v. State, 131 Ala. 10, 31 So. 569; Chastang v. State, supra; Cooper v. State, supra; Potter v. State, 92 Ala. 37, 9 So. 402; Pate v. State, 150 Ala. 10,18, 43 So. 343; Williams v. State, supra; 12 Cyc. 400, 402.
It must be noted in this connection that compulsion of self-crimination (denied by the Constitution) must be directed to the accused person in the capacity of a witness — must be strictly testimonial. Spicer v. State, 69 Ala. 159. It must be directed to a positive act on the part of the accused person, independent and involuntary, and does not include the independent acts of extraneous persons. Such was the effect of State v. Flynn, supra, Gindrat v. People, supra, and Comm. v. Dana, supra, on which our cases are rested.
In the case of Gindrat v. People, it was held that constitutional privileges, whether national or state, prohibiting the enforced production by the parties in a criminal case of evidence against themselves are merely limitations upon the powers of the government, and have no reference whatever to, or bearing upon, unauthorized acts of individuals, as to render inadmissible such damaging evidence so obtained in a prosecution for a criminal offense. In that case a private detective secured damaging evidence by an enforced search of defendant's room. In the Flynn Case, supra, it was said to be an unfounded idea that the damaging discoveries made by state officers, in the execution of process, or where they intrude upon a man's privacy without a legal warrant, are the admissions of the party or evidence given by him. If the accused has in his possession certain "mute witnesses," which he endeavors to keep concealed, when revealed by force or fraud, the evidence thus obtained is not that of the accused, but that of the persons gaining access to defendant's place of concealment. The Justice says:
"It does not seem to us possible to establish a sound distinction between that case, and the case of the counterfeit bills, the forger's implements, the false keys, or the like, which have been obtained by similar means. The evidence is in no sense his [the accused's]."
In Commonwealth v. Dana, supra, the Justice said:
"Admitting that the lottery tickets and materials were illegally seized, still this is no legal objection to the admission of them in evidence. If the search warrant were illegal, or if the officer serving the warrant exceeded his authority, the party on whose complaint the warrant issued, or the officer, would be responsible for the wrong done; but this is no good reason for excluding the papers seized as evidence, if they were pertinent to the issue, as they unquestionably were."
Said Judge Brickell in Shields v. State, supra:
"The defendant made no admission or confession; he was passive, the unresisting victim of unlawful violence; and if he had made an admission or confession, its exclusion, because not free and voluntary, would have been unavoidable. It is not that which he has said or done, which is supposed to offend the constitutional guaranty, but the independent, unlawful acts of the sheriff, by and through which it was discovered that he bore upon his person the 'mute witness' of a criminal offense."
An analogy to this is found in "voluntary confessions" that are obtained by false statements that did not amount to fear of punishment or the hope of reward (Curry v. State, 203 Ala. 239,82 So. 489, King v. State, 40 Ala. 314, and Levison v. State, 54 Ala. 520), or of "voluntary confessions" obtained by propounding questions to the accused which assume guilt (White v. State, 133 Ala. 122, 32 So. 139; Carroll v. State,23 Ala. 28, 58 Am. Dec. 282), and in "voluntary confessions" obtained by statements made in the form of a collateral benefit that offered no hope of favor in the charge against him (McKinney v. State, 134 Ala. 134, 32 So. 726; Stone v. State, 105 Ala. 60, 17 So. 114; McIntosh v. State, 52 Ala. 355).
We are satisfied with the construction of sections 6 and 7 of the Constitution of 1875 (sections 5, 6, Const. 1901), made to the facts on which rested the decision in Shields v. State, supra, and other cases following the rule there announced. The ancient rule of securing to the people immunity against unreasonable searches and seizures was adverted to by Mr. Justice Gardner in State Tax Comm. v. T. C. I. Co., 206 Ala. 355,89 So. 179, where some early history of the rule was given. Entick, Clerk, v. Carrington and Three Other Messengers in Ordinary to the King, 19 How. St. Tr. 1029. Back of this, at the trial of Bishop Atterbury, supra, the first announcement of the rule was made. The Bishop's correspondence, surreptitiously obtained, was used as evidence against him in his impeachment. This discussion is foreclosed by the line of federal decisions, to the effect that articles 4 and 5 of Amendments to the Constitution of the United States were not limitations upon the power of state governments in respect of their own people or citizens, and operated only on the national government.
It may be interesting to note the constructions placed by the Supreme Court of the United States on the Fourth andFifth Amendments in Weeks v. U.S., supra; Silverthorne Lbr. Co. v. U.S., 251 U.S. 385, 40 Sup. Ct. 182, 64 L.Ed. 319; Gouled v. U.S., 255 U.S. 298, 41 Sup. Ct. 261, 65 L.Ed. 647; Amos v. U.S., 255 U.S. 313, 41 Sup. Ct. 266, 65 L.Ed. 654. These cases are not controlling on state courts. In each of *Page 185 
said cases the federal government was the actor, as was the state of Alabama in construing and enforcing its statute by the application of its rules of procedure and evidence, involved in inducing the instant ruling of which complaint is now made. Ex parte Virginia, 100 U.S. 399, 25 L.Ed. 676; Scott v. McNeal,154 U.S. 34, 14 Sup. Ct. 1108, 38 L.Ed. 896; Chicago, etc., Co. v. Chicago, 166 U.S. 226, 17 Sup. Ct. 581, 41 L.Ed. 979; Twining v. New Jersey, supra.
The case of Weeks v. U.S., supra, held that protection against individual misconduct of certain of the municipal officers of Kansas City, Mo., in the seizures of defendant's letters and documents (not acting under any claim of federal authority), is not afforded by the guaranty of theFourth Amendment to the Constitution of the United States, and that immunity only extended to the acts of the United States marshal in the unreasonable search and seizure of defendant's said letters and private documents, within the inhibition of the federal Constitution. Mr. Justice Day said:
"As to the papers and property seized by the policemen, it does not appear that they acted under any claim of federal authority such as would make the amendment applicable to such unauthorized seizures. The record shows that what they did by way of arrest and search and seizure was done before the finding of the indictment in the federal court, under what supposed right or authority does not appear. What remedies the defendant may have against them we need not inquire, as theFourth Amendment is not directed to individual misconduct of such officials" of the state and municipality.
In Silverthorne Lbr. Co. v. U.S., supra, Mr. Justice Holmes observed:
"If knowledge of them [the papers taken by government officials] is gained from an independent source they may be proved like any others, but the knowledge gained by the government's own wrong cannot be used by it in the way proposed" — the unreasonable search and seizure having been made by representatives of the Department of Justice.
The holding was that the numerous decisions like Adams v. N. Y., 192 U.S. 585, 24 Sup. Ct. 372, 48 L.Ed. 575, to the effect that a collateral inquiry into the mode in which evidence has been received will not be allowed (as against the acts of the government, we interpolate) at the trial, were no authority in that proceeding, where the unlawful search and seizure was by federal authority or agents and the prosecution is had in a federal court. This decision is cited on the authority of the Weeks Case, supra.
The Silverthorne decision was in the matter of contempt of court for refusal to obey subpœnas and an order of the court to produce books and documents of the company before the grand jury of the United States, to be used in regard to an alleged violation of the statutes of the United States by Silverthorne and his father.
In Gouled v. United States, supra, on a certificate from the United States Circuit Court of Appeals, where defendant, one Vaughn, and another, were charged (in the courts of the United States) with conspiracy to defraud the United States, one Cohen, a private in the army, attached to the Intelligence Department, and a business acquaintance of Gouled, "under direction of his superior officers, pretending to make a friendly call upon the defendant, gained admission to his office, and in his absence, without warrant of any character, seized and carried away several documents" of the defendant Gouled. The trial court overruled defendant's objections to the introduction in evidence of said papers and documents on the ground (it was inferred) that they were obtained without the use of force or illegal coercion, or because the objection came too late. The holding by Mr. Justice Clarke was that the prohibition of the Fourth Amendment is against all unreasonable searches and seizures by the government of the United States, its officers, officials, or agents, and if a government officer were to obtain entrance to a man's house or office by force or an illegal threat, or show force, amounting to coercion, and then search for and seize his private papers, this would be an unreasonable, and therefore a prohibited, search and seizure; that it "is impossible to successfully contend that a like search and seizure would be a reasonable one, if only admission were obtained by stealth, instead of force or coercion." The Justice concludes the opinion with the observation:
"It is plain that the trial court acted upon the rule, widely adopted, that courts in criminal trials will not pause to determine how the possession of evidence tendered has been obtained. While this is a rule of great practical importance, yet, after all, it is only a rule of procedure, and therefore it is not to be applied as a hard and fast formula to every case, regardless of its special circumstances. We think rather that it is a rule to be used to secure the ends of justice under the circumstances presented by each case; and where, in the progress of a trial, it becomes probable that there has been an unconstitutional seizure of papers, it is the duty of the trial court to entertain an objection to their admission, or a motion for their exclusion, and consider and decide the question as then presented, even where a motion to return the papers may have been denied before trial. A rule of practice must not be allowed for any technical reason to prevail over a constitutional right."
This announcement must be taken with the other announcements of the Supreme Court of the United States, limiting the effect of the field of operation of the Fourth and Fifth Amendments to the federal government *Page 186 
and its agents, and not bringing within the operation of these amendments a rule of practice and procedure by the state court in its due and orderly administration of the laws of the state.
The case of Amos v. U.S., supra, was in error to the District Court of the United States for the Eastern District of South Carolina, to review a conviction in the federal court for violation of federal internal revenue laws. Before the evidence was offered, defendant Amos petitioned the court to require the return of private property described, which, it was averred, the district attorney intended to use in evidence at his trial in the federal court, and which had been unlawfully seized by officers of the government in the unlawful search of defendant's house, and contrary to the provisions of the Fourth
and Fifth Amendments. The petition being denied, the designated officers were permitted, against due objection, to testify that they went to defendant's home in his absence, gained an entrance, searched the premises, and found prohibited liquors there kept or stored contrary to federal statutes. The decision was rested on Gouled v. U.S., supra, and held that the constitutional rights of the defendant were not "waived when his wife admitted to his home the government officers, who came, without warrant, demanding admission to make search of it under government authority."
Nothing is contained in such recent authorities, or in the other decisions of the Supreme Court of the United States, that controlled the state court at the time of the trial of defendant for an offense against state law, or so changed the declared field of operation of the Fourth and Fifth Amendments to the federal Constitution, as to render nugatory or inapplicable the rule of the Shields Case. Answering, categorically, the first question submitted by the Court of Appeals, we are content with the construction given our Constitution in Shields v. State, supra, and are of the opinion that no constitutional right of the defendant as a citizen of the state, or under the Fourth and Fifth Amendments to the federal Constitution, has been violated in the admission of the testimony in question.
The second inquiry, as to whether the ruling was offensive to provisions of the Fourteenth Amendment, is touched upon by Mr. Justice White in L.  N. v. Schmidt, 177 U.S. 230,20 Sup. Ct. 620, 44 L.Ed. 750, where he said:
"It is no longer open to contention that the due process clause of the Fourteenth Amendment to the Constitution of the United States does not control mere forms of procedure in state courts or regulate practice therein. All its requirements are complied with, provided, in the proceedings which are claimed not to have been due process of law, the person condemned has had sufficient notice and adequate opportunity has been afforded him to defend." Ex parte Woodward, 181 Ala. 97,61 So. 295; 12 C. J., section 979, p. 1205; Iowa, etc., Co. v. Iowa, 160 U.S. 389, 16 Sup. Ct. 344, 40 L.Ed. 467; Wilson v. North Carolina, 169 U.S. 586, 18 Sup. Ct. 435, 42 L.Ed. 865.
This second inquiry is more properly answered in Twining v. New Jersey, supra. Mr. Justice Moody there pointed to the fact that prior to the formation of the Constitution of the United States in which the exemption from compulsory self-crimination was secured by amendment, independently, and side by side with the requirement of due process, the doctrine (freedom from self-crimination) was formed, as other doctrines of the law of evidence have been formed, "by the course of decision in the courts, covering a long period of time," and that it was not then thought to be other "than a just and useful principle of law." He further states that the immunity was not contained in the "great instruments" — in the declaration of the fundamental rights — was not dreamed of for many years after the Magna Charta (1215), and its phrase of the "law of the land"; nor by the Petition of Right in 1629; nor was the inhibition contained in the Bill of Rights (1689) of the first year of the reign of William and Mary, at which time "the practice of questioning the prisoner at his trial" had not ceased; nor was it contained in the Declarations of Rights of the Stamp Act of Congress (1765), nor the Declaration of Rights of the Continental Congress (1774), nor the Ordinance for the Government of the Northwestern Territory. Of this exemption (from self-crimination) Mr. Justice Moody said further that though secured, as against federal action, by theFifth Amendment to the Constitution of the United States, it is not one of the fundamental rights of national citizenship, included among the privileges and immunities of citizens of the United States, which the states are forbidden to abridge by theFourteenth Amendment, but is of the "class of rights which the state governments were created to establish and secure."
The Twining Case is directly in point, since it was in error to the Court of Errors and Appeals of the state, to review a judgment which affirmed a judgment of the Supreme Court of that state, affirming a conviction of petitioner in the court of quarter sessions of that state, for having knowingly exhibited a false paper to a bank examiner with intent to deceive, and for which an indictment had been returned by the grand jury of Monmouth county of same state. The history of the first eight articles of amendment to the Constitution of the United States, and their relation to the federal and state governments, were reviewed, the leading cases of self-crimination and of due process of law considered, illustrations of the rights and privileges of national citizenship, as contradistinguished from the "class of rights *Page 187 
which the state governments were created to establish and secure," given; the declaration of the privileges and immunities of citizens of the United States made, as being only such as arise out of the essential character of the national government or specifically granted or secured to all persons or citizens by the Constitution of the United States dealing with the question in hand, and considered were the Slaughter House Cases, 16 Wall. 36, 21 L.Ed. 394; Maxwell v. Dow, 176 U.S. 581,20 Sup. Ct. 448, 494, 44 L.Ed. 597; U.S. v. Cruikshank,92 U.S. 542, 23 L.Ed. 588; Re Kemmler, 136 U.S. 436, 10 Sup. Ct. 930,34 L.Ed. 519; Duncan v. Missouri, 152 U.S. 377,14 Sup. Ct. 570, 38 L.Ed. 485; Hodges v. U.S., 203 U.S. 1, 27 Sup. Ct. 6,51 L.Ed. 65; Hurtado v. California, 110 U.S. 516,4 Sup. Ct. 292, 28 L.Ed. 232; West v. Louisiana, supra; Ohio v. Dollison,194 U.S. 445, 24 Sup. Ct. 703, 48 L.Ed. 1062. See Baader v. State, 201 Ala. 76, 77 So. 370. Mr. Justice Moody, accepting the distinction of the two classes of citizenship declared in the Slaughter House Cases, said that:
"If, then, it be assumed, without deciding the point, that an exemption from compulsory self-incrimination is what is described as a fundamental right belonging to all who live under a free government, and incapable of impairment by legislation or judicial decision, it is, so far as the states are concerned, a fundamental right inherent in state citizenship, and is a privilege or immunity of that citizenshiponly. Privileges and immunities of citizens of the United States, on the other hand, are only such as arise out of the nature and essential character of the national government, or are specifically granted or secured to all citizens or persons by the Constitution of the United States," and "the inference is irresistible that it has been the opinion of Constitution makers that the privilege, if fundamental in any sense, is not fundamental in due process of law, nor an essential part of it,"
— that exemption by the Fifth Amendment is not of the fundamental rights of national citizenship, and that it is not brought within the provision of the Fourteenth Amendment that no state shall deprive any person of life, liberty, or property without due process of law.
The Twining Case is cited with approval in the conclusion of the decision in Weeks v. U.S., supra, where the observation is made:
"What remedies the defendant may have against them [the police officers of Kansas City, Mo.] we need not inquire, as the Fourth Amendment is not directed to individual misconduct of such officials. Its limitations reach the federal government and its agencies. Boyd Case, 116 U.S. 616, 29 L.Ed. 746,6 Sup. Ct. Rep. 524. And see Twining v. New Jersey; * * *" Wilson v. New, 243 U.S. 332, 37 Sup. Ct. 298, 61 L.Ed. 755, L.R.A. 1917E, 938, Ann. Cas. 1918A, 1024.
The discussions by Mr. Justice Moody of the first eight articles of amendment to the Constitution of the United States, and in particular Articles 5 and 14, of the difference between the rights of citizenship guaranteed under the Constitution of the United States and the class of rights which the state governments were created to establish and secure, would induce a like conclusion as to articles 4 and 14 of Amendments. National Safe Deposit Co. v. Stead, Atty. Gen. of Ill., Russell, Treas. of Ill., and Lincoln, Inheritance Tax Atty.,232 U.S. 58, 71, 34 Sup. Ct. 209, 58 L.Ed. 504, 511; Ohio ex rel. Lloyd v. Dollison, supra; Eilenbecker v. Dist. Court,134 U.S. 31, 10 Sup. Ct. 424, 33 L.Ed. 801.
The rule applied in the introduction of evidence on defendant's trial, under circumstances indicated by the opinion of the Presiding Judge of the Court of Appeals, accompanying the inquiry of that court under the statute, was in accord with the rule announced in Shields v. State, supra, and the overruling of defendant's objection thereto contravened no right secured to her under the Fourth and Fifth Amendments, or by the "terms and provisions of the Fourteenth Amendment to the Constitution of the United States."
All the Justices concur.
1 18 S.E. 1021.